CaSe: 2219-CV-OOJ_19-|\/|HW-EPD DOC #Z 7 Filed: 04/03/19 Page: l Of l PAGE|D #Z 24

AO 399 (01/09) Waiver of the Service ofSummons

UNITED STATES DISTRICT COURT
for the
Southem District of Ohio

STEPHAN|E CLlFFORD a.k.a. STORMY DAN|ELS

 

Plalntl[i'
V.
SHANA M. KECKLEY, et al.

Civil Action No. 2119'cv-001 19

 

\/\/\/\../\_/

Defendam

WAIVER OF TI'IE SERVICE OF SUMMONS

To: Chase A. Mai|ory
(Name of the plumth attorney ar unrepresented plainti]j)

 

l have received your request to waive service of a summons in this action along with a copy of the oomplaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

l understand that l, or the entity 1 represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from January 29, 2019 , the date when this request was sent (or 90 days if it was sent outside the
‘United States). If I fail to do so, a default judgment will be entwst me or the entity I represent

Signalura»hfthe attorney or unr?§sented party
MARY s. PRA\THER Timothy `J. Mangan

s

Date: 3/15/2019 _

 

 

Prin!ed name of party waiving service of summons City Attomeyls Oft~lgrénted name

77 North Front Street, 4th Floor
Columbus, OH 43215

 

Address
tjmangan@columbus. gov

 

Bmail address
614-645-6964

 

Telephone number

 

Duty to Avoid Unnccessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of’Civil Procedure re uires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United tates and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If` the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or ofservice.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

 

 

